133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Eddie BELL, Appellant,v.Dora SCHRIRO, Director of MO Dept. of Corrections;  GeorgeLombardi;  Dale Riley, Appellees.
No. 96-3924.
United States Court of Appeals, Eighth Circuit.
Dec. 19, 1997.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Eddie Bell appeals from the dismissal by the District Court1 of his 42 U.S.C. § 1983 (1994) action.  The District Court determined that although Bell framed his complaint as a § 1983 action, what he sought was a shorter sentence.  Because such relief must be sought through a petition for a writ of habeas corpus after exhaustion of state court remedies, see Preiser v. Rodriguez, 411 U.S. 475, 489 (1973), the District Court dismissed Bell's claim without prejudice.  After a careful review of the record and the parties' submissions on appeal, we affirm the judgment of the District Court.  See 8th Cir.  R. 47B.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri